Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al. (US 2016/0219897 will be used as the English equivalence of WO 2015/064600 published 7 May 2015) in view of Fischer (US 2017/0202234) and Fukuda et al. (US 7,901,720). 
Regarding Claims 1, 3, 5
Shimoda is silent to wherein the aqueous solution has a Brix value from 0.2% to 1.0%. Fischer is relied on to teach a process of removing caffeine from tea leaves by contacting the leaves in a liquid known as decaffeinated tea extract (DTE) which is recycled water that went through all of the processes (paragraph 44). In other words, the DTE is a tea extract solution (as per claim 5). The DTE is saturated with non-caffeine constituent and thus promotes the extraction of caffeine constituents from the tea leaves without extracting the non-caffeine constituents thus leading to a higher content of non-caffeine constituent in the final product. (Paragraph 47). Fukuda is further relied on to teach known tea extract solution having a brix value of 0.5 degrees (as per claim 3, Col. 2, Ln. 9-13). 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the aqueous solution of Shimoda with a solution similar to Fischer’s DTE to promote the extraction of caffeine while reducing the extraction of the non-caffeine constituents. Fukuda shows that the DTE, which is a tea extract, may have a brix values of 0.5 degrees. Therefore, there is a reasonable expectation that the tea extract solution of Shimoda would have a similar brix value. In any case, since it is recognized by Fischer that contacting the tea leaves with a recycled liquid that is saturated with tea extract compounds provides an improvement in extracting caffeine from tea leaves, it would have been obvious to one of ordinary skill in the art to determine the physical properties of the DTE liquid through routine experimentation to achieve the desired level of extraction. 
Regarding Claim 4, Shimoda further teaches wherein a period of time for which the contact of the tea leaves with the aqueous solution in the step (A) is performed is from 10 to 300 seconds which overlaps with the claimed range.
Regarding Claim 6, Shimoda further teaches wherein the production method does not comprise drying the tea leaves after the step (A) and before the step (B) (paragraph 32). That is, Shimoda indicates that the leaves “may” be dried implying that the step is optional. 
Regarding Claim 7, Shimoda further teaches wherein, before the step (B), the tea leaves after the step (A) are cut (paragraph 33).
Regarding Claim 8
Regarding Claim 9, Shimoda further teaches wherein a period of time for which the extraction in the step (B) is performed is from 5 minutes to 60 minutes (paragraph 38).
Regarding Claim 10, Shimoda further teaches wherein in (A) the tea leaves comprise full leaves (paragraph 25).
Regarding Claim 11, Shimoda further teaches wherein (A) comprises immersing the tea leaves in the aqueous solution, or feeding the aqueous solution in a shower form to the tea leaves (paragraph 30).
Regarding Claim 12, Shimoda further teaches wherein in (A) the aqueous solution is present in an amount of from 5 times by mass to 40 times by mass with respect to the tea leaves, which is within the claimed range (paragraph 31).
Regarding Claim 13, as applied in Claim 1, since Fischer is relied on to modify the process of Shimoda by providing a recycled liquid solution for extracting caffeine, the combination teaches a green tea extract solution since Shimoda is directed to extracting green tea. 
Regarding Claim 14, Shimoda further teaches wherein the tea leaves each have a size of about 1 mm after the cutting (implied by the mesh size 18 mesh which correlates to a particle size of 1mm, paragraph 45).
Regarding Claim 15, Shimoda further teaches wherein the extracting (B) comprises at least one selected from the group consisting of stirring extraction, column extraction, and drip extraction (paragraph 35).
Regarding Claim 16, Shimoda further teaches wherein in (B) water is present in an amount of 1 time by mass to 50 times by mass with respect to the tea leaves which encompasses the claimed range (paragraph 38). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792